Citation Nr: 9929579	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his July 1996 Substantive Appeal, while the veteran 
indicated that he did not desire a hearing before a member of 
the Board, he also requested a "personal hearing for the 
[B]oard of the VA in Waco."  Thereafter, the record reflects 
that the veteran received a personal hearing before a hearing 
officer at the local regional office (RO) in Waco, Texas in 
September 1996.  However, since the veteran's reference to a 
"personal hearing before the [B]oard" could be construed as 
a request for a hearing before a member of the Board, the RO 
sought clarification from the veteran in this regard in a 
letter dated in June 1998.  The record does not reflect a 
response from the veteran or his representative with respect 
to this matter and as a result, the Board finds that it is 
reasonable to conclude that the veteran does not desire a 
hearing before a member of the Board.


REMAND

The issue on appeal is entitlement to an increased evaluation 
for PTSD which is currently evaluated as 30 percent 
disabling.  Although the Board recognizes that the veteran 
has not been service connected for schizophrenia, a 
preliminary review of the record reveals that at least one 
physician has opined a relationship between the veteran's 
service-connected PTSD and his nonservice-connected 
schizophrenia.  More specifically, in a private medical 
report from Dr. B., dated in January 1992, after diagnosing 
both PTSD and a schizoaffective disorder, Dr. B. goes on to 
comment that the stressor producing the veteran's PTSD was 
"his experience in the Vietnam War which certainly is 
outside the range of common experience," and that the 
veteran had "persistent symptoms of increased arousal that 
were not present before his experience and they are often 
intensified and precipitated when he is exposed to situations 
or activities that resemble or symbolize his original 
traumatic experience."  Dr. B. then goes on to comment that 
it appeared to Dr. B. that the veteran's impairment was very 
severe and affected nearly every aspect of his life "and a 
complication of this has been the development of a 
schizoaffective disorder of the depressed type."  Although 
the physician's statement is not perfectly clear, it appears 
that the phrase "a complication of this (i.e. PTSD)" could 
be read to indicate a possible causal relationship between 
PTSD and schizoaffective disorder.  In this context, the 
record does reflect that the veteran was actually seen in 
service on one occasion in February 1970 at a mental hygiene 
clinic, although the significance of this entry is unclear.  
The Board notes that the other medical opinions of record 
appear to indicate implicitly that there is no direct causal 
relationship between PTSD and schizophrenia.  

In the written statement of the veteran's representative, 
dated in February 1995, he maintains that "[w]e firmly 
believe that the veteran's service-connected post traumatic 
stress disorder is intertwined with his non-service-connected 
paranoid schizophrenia," and that it was also possible that 
the veteran's PTSD had "matured to symptoms very similar to 
paranoid schizophrenia."  Consequently, the Board finds that 
the record and the veteran's representative have at least 
implicitly raised the issue of service connection for 
schizophrenia on a secondary basis under 38 C.F.R. § 3.310(a) 
(1999) and Allen v. Brown, 7 Vet. App. 439 (1995).  This 
theory of entitlement has not been directly addressed by the 
RO.  Moreover, since the determination of this issue has a 
direct impact on the issue on appeal, the Board further finds 
that the issue of entitlement to secondary service connection 
for schizophrenia is inextricably intertwined with the issue 
on appeal under Harris v. Derwinski, 1 Vet. App. 180 (1991), 
and that this issue must be adjudicated by the RO prior to 
further appellate review of this matter.

The record in this case discloses that the RO has taken 
energetic action to develop the record, including evidence to 
ascertain the degree of impairment produced by PTSD as 
opposed to the schizophrenic disorder.  The Board notes that 
a Department of Veterans Affairs (VA) examiner in July 1997 
concluded that the veteran's schizophrenia was his worst 
problem and "makes dealing with his PTSD more difficult," 
and that the veteran's PTSD and schizophrenia were "both 
pretty much intertwined and enfolded within each other in his 
psyche and in his socialization."  In addition, a VA 
examiner in July 1998 also concluded that both the veteran's 
PTSD and schizophrenia were intertwined before providing a 
cogent explanation of his apportionment of symptoms 
associated with the two disorders.  However, the Board notes 
that neither of these physicians directly addressed the issue 
of whether or not the veteran's nonservice-connected 
schizophrenia had been aggravated by his service-connected 
PTSD and, if so, what was the degree, if any, of additional 
disability caused by such aggravation. 

Accordingly, to ensure full compliance with due process 
requirements and to complete the duty to assist, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should refer the file back to 
the VA examiner, if available, who 
prepared the July 1998 report for a 
supplemental opinion.  The claims folder 
and a copy of this remand should be made 
available to the examiner.  The purpose 
of the referral is to obtain a 
supplemental opinion addressing the 
degree of medical probability that the 
service-connected PTSD either directly 
caused or aggravated the currently 
nonservice-connected schizophrenic 
disability.  In this context, it would be 
helpful if the examiner would comment on 
the significance, if any, of the February 
1970 entry in the service medical 
records.  If the physician believes that 
the PTSD did not directly cause, but 
aggravates the schizophrenia, he is 
respectfully requested to identify, if 
feasible, the degree of additional 
disability produced by such aggravation 
over and above the level of disability 
that the schizophrenia causes in its 
natural course.  If it is not feasible to 
quantify the level of additional 
disability produced by such aggravation, 
or whether aggravation exists, without 
resort to speculation, the physician 
should so indicate.

If the same VA physician is not available 
to provide the supplemental opinion, the 
RO should take appropriate action to 
arrange for another suitably qualified 
physician to provide an opinion.  If that 
physician determines that the opinions 
can not be provided without an 
examination of the claimant, appropriate 
action should be taken to arrange for 
such an examination.

The veteran is expressly advised that it is 
vital that he cooperate with the request that 
he appear for any scheduled VA examination as 
the examination may produce findings and 
medical opinions that are critical to his 
claim.  If he fails to appear, the lack of 
such evidence may be highly detrimental to 
his claim.  38 C.F.R. § 3.655(a) (1998).  
Moreover, under 38 C.F.R. § 3.655(b) (1998), 
where a claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, the 
claim will be denied.  Connolly v. Derwinski, 
1 Vet. App. 566 (1991).
  
3.  Thereafter, the RO should again 
review the record.  In addition to any 
consideration warranted as to the 
increased rating issue now in appellate 
status, the RO should adjudicate the 
issue of entitlement to service 
connection for schizophrenia on a 
secondary basis, including on the basis 
of aggravation.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished notice of that determination 
and of his appellate rights.  With 
respect to the issue of entitlement to 
service connection for schizophrenia on a 
secondary basis, if a notice of 
disagreement is filed with an adverse 
determination, the claimant should be 
provided a statement of the case, and 
given the applicable time to respond 
thereto.  The statement of the case 
should specifically provide and address 
the law on secondary service connection 
under 38 C.F.R. § 3.310(a) (1999) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  

4.  The Board notes that to obtain 
appellate review of an adverse 
determination as to the issue of 
entitlement to service connection for 
schizophrenia on a secondary basis, the 
appellant or his representative must 
follow appellate procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome as to this issue. The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












